  Case 1:20-cv-00212-PLM-PJG ECF No. 7 filed 05/18/20 PageID.40 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 SADIEBOO, INC.,

          Plaintiff,
                                                         Case No. 1:20-cv-212
 v.
                                                         HONORABLE PAUL L. MALONEY
 MJ TOOLS CORP., et al.,

          Defendants.
 ____________________________/


                            NOTICE OF IMPENDING DISMISSAL

         The court records indicate that more than 60 days have passed from the filing of the above

complaint and Defendants MJ Tools Corp., Majic Trimmer Corp., Magic Trimmer Corp., and

Iksandar Manuel have not been served. This notice serves to inform Plaintiff that the action shall

be dismissed without prejudice unless Plaintiff completes service of process within 90 days after

the filing of the complaint, in accordance with FED. R. CIV. P. 4(m).

         To avoid dismissal pursuant to Rule 4(m), if more than 90 days are necessary for service

of process, counsel must execute a verified petition regarding Service of Process, advising the

Court:

                 A.     That the case should not be dismissed as to the unserved defendant(s);

                 B.     That the failure to obtain service upon the defendant(s) is not due to the fault
                        of the party or counsel seeking to avoid dismissal;

                 C.     The reasons why the case against the unserved defendant(s) should not be
                        dismissed, set forth in detail; and

                 D.     That service will be effected on the defendant(s) within twenty-eight (28)
                        days of the date of the petition.
  Case 1:20-cv-00212-PLM-PJG ECF No. 7 filed 05/18/20 PageID.41 Page 2 of 2



       This petition must be filed with the Court on or before June 9, 2020. By executing the

petition regarding Service of Process, you need not appear in support thereof until and/or unless

so notified by the Court. If the Court is satisfied that the case should not be dismissed as to

Defendants MJ Tools Corp., Majic Trimmer Corp., Magic Trimmer Corp., and Iksandar Manuel,

you will be so notified. If dismissal of the case is satisfactory to you, no action is required. An

Order of Dismissal shall be issued.




Dated: May 18, 2020                                          /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
